Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The present Office Action is responsive to communications received 3/3/2021. Claims 1-20 are pending. Claims 1, 10 and 19 are amended.
Response to Arguments
Applicant’s remarks received on 3/3/2021 are addressed as follows: 
Applicant’s amendment to claim 1 is considered and previous 112 rejection is withdrawn.
Regarding 103 rejections, applicant respectfully asserts that the primary reference Premnath does not teach that the server being remote and different from the clients. Examiner respectfully disagrees and asserts that under the broadest reasonable interpretation Premnath does teach the server being remote and different from the clients as shown in Fig. 1 where p.sub.1, p.sub.2, p.sub.3, p.sub.c and p.sub.e are shown to be different parties in the cloud exchanging messages. They could be in the same cloud but still be remote to each other. Furthermore, Premnath does not explicitly state that the server in the cloud are physically in the same box which makes them remote and different from each other even if they could be in the same data center of the same cloud infrastructure. Moreover, Premnath explicitly states in ¶ [0027] that predetermined number of servers can be at least two individual servers in said cloud which means p.sub.e server is remote and different from the plurality of clients. ¶ [0016] refers p.sub.e as another server which makes it different from p.sub.i and the mobile clients. A new rejection is presented to address the amendments.
It appears that the applicant respectfully argues that the Voulgaris reference is not analogous art. Examiner respectfully disagrees. In response to applicant's argument that Voulgaris is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for 
Finally, applicant respectfully argues that the calculation of a median value of a financial ratio, as taught by Voulgaris, does not teach the specifically recited technique for determining a median value of datasets. Examiner respectfully disagrees and notes that the technique for determining a median value of datasets is taught by the combinations of Premnath, Carter and Voulgaris. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2015/0341326 A1 to Premnath et al. hereinafter (“Premnath”), in view of source Secure Outsourced Garbled Circuit Evaluation for Mobile Devices to Carter et al. hereinafter (“Carter”), further in view of source On the evaluation of Greek Industrial SMEs’ Performance via Multicriteria Analysis of Financial Ratios to Voulgaris et al. hereinafter (“Voulgaris”) 
Regarding claim 1, Premnath teaches: 
A computer-implemented method comprising: 
receiving, by a server from each pair (Premnath, Fig. 1, ¶ [0048], p.sub.e server and pair of mobile client and p.sub.i) …, a corresponding garbled circuit (Premnath, Fig. 1, ¶ [0048], p.sub.i sending garbled circuit) and two garbled inputs (Premnath, Fig. 2., 2 garbled inputs sent by mobile client), the garbled circuit encoding a comparison function and the garbled inputs characterizing respective datasets from each of the clients in each pair (Premnath, Fig. 2, ¶ [89-90], Table 1 which is an input to the garbled circuit represents comparison table and the circuit description together represents a comparison function which are encrypted with E.sub.k key), the server being remote and different from the plurality of clients (Premnath, Fig. 1, the server being remote and different from the clients as shown in Fig. 1 where p.sub.1, p.sub.2, p.sub.3, p.sub.c and p.sub.e are shown to be different parties in the cloud exchanging messages. They could be in the same cloud but still be remote to each other. Furthermore, Premnath does not explicitly state that the server in the cloud are physically in the same box which makes them remote and different from each other even if they could be in the same data center of the same cloud infrastructure. Moreover, Premnath explicitly states in ¶ [0027] that predetermined number of servers can be at least two individual servers in said cloud which means p.sub.e server is remote and different from the plurality of clients. ¶ [0016] refers p.sub.e as another server which makes it different from p.sub.i and the mobile clients); 
(Premnath, Fig. 1, ¶ [0016], server p.sub.e evaluates garbled circuit GC); 
sorting, by the server, the datasets in an ascending or descending order by using the comparison bits to compute the rank of each dataset (Premnath, Fig. 12, ¶ [0214-0216], calculating min and max requires sorting) 
… 
transmitting, by the server, data … to … client (Premnath, Fig. 1, ¶ [0048]). 
Premnath does not teach the limitation of a plurality of clients. Carter remedies and teaches plurality of clients that are mobile devices (Carter, Fig. 1, mobile clients Bob and Alice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plurality of mobile clients with the motivation for clients to send their garbled circuit and garbled inputs to the cloud server to implement multi-party computation system, as in Premnath, in a mobile cloud computing applications, as in Carter, for the clients to efficiently verify whether an untrusted server has actually evaluated the garbled circuit (Carter, page 291 col. 2, Non-Collusion with the cloud)
The combination of Premnath and Carter does not teach the limitation of determining a median value for the datasets. Voulgaris remedies and teaches determining of a median value (Voulgaris, page 129, column 2 para 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the median value to minimize the impact of outliers in the dataset of financial ratios (Voulgaris, page 128 col. 2). 
Regarding claim 2, Premnath in view of Carter, further in view of Voulgaris teaches:
The method of claim 1 further comprising: sharing, among each pair … a common seed prior to transmitting their respective garbled circuits (Premnath, Fig. 1, ¶ [0048], seed values sent to respective pair). 
claim 10, it is rejected as claim 1. Additionally, Premnath discloses one data processor; and memory storing instructions (Premnath, ¶ [0044]) 
Regarding claim 11, it is rejected as claim 2. 
Regarding claim 19, it is rejected as claim 1. Additionally, Premnath discloses a non-transitory computer program product storing instructions executed by a processor (Premnath, ¶ [0023])) 
Claims 3-5, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2015/0341326 A1 to Premnath et al. hereinafter (“Premnath”), in view of source Secure Outsourced Garbled Circuit Evaluation for Mobile Devices to Carter et al. hereinafter (“Carter”), further in view of source On the evaluation of Greek Industrial SMEs’ Performance via Multicriteria Analysis of Financial Ratios to Voulgaris et al. hereinafter (“Voulgaris”), and further in view of U.S. Pat. Appl. Publ’n No. 2018/0337782 A1 to Wu et al. hereinafter (“Wu”) 
Regarding claim 3, Premnath in view of Carter and further in view of Voulgaris teaches: 
The method of claim 2, wherein the common seed is shared amongst the clients … (Premnath, ¶ [0017], secure communication channel between the client and each of the servers). 
The combination of Premnath, Carter, and Voulgaris does not teach the limitation of sharing using a key exchange protocol. Wu remedies and teaches that the seed is shared using key exchange protocol (Wu, Fig. 3, ¶ [0054-0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use key exchange protocol to convey private information in a manner decipherable by only the intended recipient (Wu, ¶ [0029]). 
Regarding claim 4, Premnath in view of Carter and further in view of Voulgaris teaches: 
(Premnath, ¶ [0019], seed value is a symmetric key to generate a number of pseudorandom bits used to generate garbled circuit). 
Regarding claim 5, Premnath in view of Carter, further in view of Voulgaris, and further in view of Wu teaches: 
The method of claim 4, wherein the key exchange protocol is a Diffie-Hellmann key exchange protocol (Wu, Fig. 3 321, ¶ [0054], key exchanged protocol used is Diffie-Hellman protocol). 
Regarding claim 12, it is rejected as claim 3. 
Regarding claim 13, it is rejected as claim 4. 
Regarding claim 14, it is rejected as claim 5. 
Regarding claim 20, it is rejected as claim 2 for the limitation of sharing, among each pair of plurality of clients, a common seed prior to transmitting their respective garbled circuits and rejected as claim 4 for the limitation wherein the common seed is a shared symmetric key used to seed a pseudorandom number generator that is used to generate the respective garbled inputs. 
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2015/0341326 A1 to Premnath et al. hereinafter (“Premnath”), in view of source Secure Outsourced Garbled Circuit Evaluation for Mobile Devices to Carter et al. hereinafter (“Carter”), further in view of source On the evaluation of Greek Industrial SMEs’ Performance via Multicriteria Analysis of Financial Ratios to Voulgaris et al. hereinafter (“Voulgaris”), and further in view of European Pat. Appl. Publ’n No. EP 3340067 A1 to Lee hereinafter (“Lee”) 
claim 6, Premnath in view of Carter, and further in view of Voulgaris teaches: 
The method of claim 1, … the median value … in the sorted datasets. 
The combination of Premnath, Carter, and Voulgaris does not teach the limitation that the median value is a middle value if the size of the sorted datasets is odd. Lee remedies and teaches that the sorted dataset with odd size has a median value as a middle value (Lee, Fig. 8, col. 17, ¶ [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the median value of odd sized dataset in this way, as customarily known in the art. 
Regarding claim 7, Premnath in view of Carter, and further in view of Voulgaris teaches: 
The method of claim 1, … the median value … in the sorted datasets. 
The combination of Premnath, Carter, and Voulgaris does not teach the limitation that the median value is a mean of two middle values if the size of the sorted datasets is even. Lee remedies and teaches that the sorted dataset with even size has a median value as a mean of two middle values (Lee, Fig. 8, col. 17, ¶ [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the median value of odd sized dataset in this way, as customarily known in the art. 
Regarding claim 15, it is rejected as claim 6. 
Regarding claim 16, it is rejected as claim 7. 
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2015/0341326 A1 to Premnath et al. hereinafter (“Premnath”), in view of source Secure Outsourced Garbled Circuit Evaluation for Mobile Devices to Carter et al. hereinafter (“Carter”), further in view of source On the evaluation of Greek Industrial SMEs’ Performance via Multicriteria Analysis of Financial Ratios to Voulgaris et al. hereinafter  
Regarding claim 8, Premnath in view of Carter and further in view of Voulgaris teaches: 
The method of claim 1 further comprising: receiving, by the server … from each client; and transmitting, by the server, … to each client. 
The combination of Premnath, Carter, and Voulgaris does not teach the limitation of receiving, by the server, a respective public key from each client and transmitting, by the server, public keys to each client. Singleton remedies and teaches the limitation of server receiving public key from each client and transmitting of public keys to each client (Singleton, Fig. 6A, ¶ [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send and receive public key to and from the clients respectively to determine whether the connection is clean or tainted without any central authority (Singleton, ¶ [0068]). 
Regarding claim 9, Premnath in view of Carter, further in view of Voulgaris, and further in view of Singleton teaches: 
The method of claim 8 further comprising: selecting, by the server, an encrypted data (Carter, page 296, selection of majority output, see claim 1 for the motivation) characterizing the median value (Voulgaris, page 129, column 2 ¶ [0001], see claim 1 for the motivation) using the respective public keys of each of the clients (Singleton, Fig. 6A, ¶ [0070], see claim 8 for the motivation); and wherein the data transmitted to each of the clients is encrypted for each such respective client (Carter, page 293, in phase 5 the cloud sends encrypted output to each client. See claim 1 for the motivation). 
Regarding claim 17, it is rejected as claim 8. 
Regarding claim 18, it is rejected as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calapodescu et al., U.S. Pat. Appl. Publ’n No. 2016/0119119 A1 discloses a method of matching data sets using homomorphic encryption scheme and comparison protocol and using software programs stored on a remote server.
El Defrawy et al., U.S. Patent No. 10,691,754 B1 discloses a system for secure database searching between client and server using privacy-preserving search protocol by remote processing devices linked through communications network. It uses Oblivious Transfer protocol to retrieve the key to an encrypted record without having to reveal to the server the specific record for which the key applies.
Source Everything you need to know about Cloud Computing discloses that the clients or users are different from the server where clients access the servers via the internet. Servers are located in data centers where user data/files are stored and distributed across remote servers in the cloud.
Source Web Application Hosting in the AWS Cloud: Best Practices discloses cloud infrastructure where servers and services are located in different availability zones that are remote to each other in different locations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV C SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        4/19/2021